DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the movement of the at least one of the transfer head and the micro LEDs relative to the other is achieved by rotation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner does not know what is meant by “the movement of the at least one of the transfer head and the micro LEDs relative to the other is achieved by rotation”. 
Specification page 36 discloses “the transfer head 1000 rotates on the XY plane”
Specification page 39 discloses “the collecting box 50 may25 reciprocate in the horizontal direction or move by rotation”.
The examiner is not clear if the claim is claiming the rotation of the transfer head or the rotation of the collecting box. 
Due to the outstanding 112(b) rejections the examiner is not applying prior art, because there is considerable assumptions that must be made as to the scope of the claims. In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0345692) in view of Jeung et al. (US 2018/0204973).
 Regarding claim 1, Liu et al. disclose a transfer head (132a) the method comprising: picking up micro LEDs (10)[0038] onto the grip region while at least one of the transfer head and the micro LEDs move relative to 10the other in at least one of a horizontal direction and a vertical direction (fig.1).
Liu fails to disclose a porous member having pores, wherein 5the porous member includes a grip region on which micro LEDs are gripped and a non-grip region on which micro LEDs are not gripped.
Jeung et al. disclose a porous member having pores, wherein 5the porous member includes a grip region (12, with LEDs on top fig 32) on which LEDs (100c) are gripped and a non-grip region (between LEDs) on which LEDs are not gripped and gripping LEDs (10) onto the grip region [0150, 0168] (figs 32, 39).
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 

One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The micro LED would be transferred).
Regarding claim 2 Jeung et al. disclose LEDs gripped onto the grip region are normal LEDs [0123].
Regarding claim 3 Jeung et al. disclose the transfer head grips the micro LEDs from above a collecting box where normal micro LEDs are collected [0123]. (The specification shows the box in fig 5e [p 36 lines 5-10 of the spec] as just a surface).
Regarding claim 6 Liu et al. disclose transfer head and the micro LEDs relative to the other is achieved by reciprocation (fig. 1)(in the up-and-down vertical direction).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0345692) in view of Jeung et al. (US 2018/0204973) as applied to claim 1 above and further in view of  Hu et al. (US 2013/0130440). 
Liu and Jeung disclose the invention supra. 
Liu and Jeung fail to disclose the micro LEDs gripped onto the grip region are in a matrix form. 
Hu et al. disclose the micro LEDs are in a matrix form (see fig 12A). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (the porous member and the transfer head would pick up the LED in matrix form).
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The micro LED would be transferred).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0345692) in view of Jeung et al. (US 2018/0204973) as applied to claim 1 above and further in view of Chen (US 2019/0115233). 
Liu and Jeung disclose the invention supra. 
Liu and Jeung fail to disclose the transfer head grips the micro LEDs from above a fluid in which normal micro LEDs 25float.
Chen disclose a fluid in which normal micro LEDs [0004-0006, 0012 micoled is a microcomponent) 25float (fig. 1). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (the porous member and the transfer head would pick up the LED from a float).
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The micro LED would be transferred).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817